We have carefully gone over and studied the record in this case in connection with the appellant's motion for rehearing and the opinion of this court heretofore rendered herein, and have reached the conclusion that the motion for rehearing should be overruled.
1. We have no doubt but that the issue of mutual combat was in this case, and the court did not err in submitting that issue to the jury.
To take the charge of the court as a whole, which must be done when different paragraphs of a charge are attacked, we think that the issue of mutual combat and the abandonment thereof so as to entitle the appellant to have the full benefit of his plea of self-defense, was correctly submitted to the jury.
With reference to the criticism of one paragraph of the charge in which the court tells the jury that the defendant decided to abandon the combat, we think the whole of the appellant's testimony on that subject, which called for the submission of this question to the jury, illustrates and emphasizes the saying of "actions speak louder than words." As shown both by the record and the original opinion herein, appellant's own testimony shows clearly that by his acts, if not by his specific words, he spoke to the deceased that he had abandoned the combat originally agreed upon when they left the deceased's house, so as to authorize the court to charge as it did on this subject.
2. As to the complaint of the charge of the court on the subject of manslaughter, wherein the court used the conjunctive instead of the disjunctive, wherein he told the jury, in effect, that an assault and battery by deceased causing pain and
bloodshed was adequate cause, instead of charging that such assault and battery by deceased causing pain or bloodshed was adequate cause, we are of the opinion that there was no reversible error in this, for the appellant himself testified that the injuries inflicted upon him by the deceased with the club or stick with which he struck him caused him both pain andbloodshed. So that the jury could not have been misled by this charge; and in addition, to take the charge as a whole, we are of the opinion that this error was not calculated to and did not injure the rights of the defendant. Article 723, Code of Criminal Procedure.
3. And so on the question of the charge on self-defense, as stated above, in a charge on any given subject, the whole of it must be considered, and while some particular paragraphs of it may be subject to criticism, such criticism would not apply to the whole charge. The charge of the court on the subject of self-defense, in our opinion, *Page 157 
presents as favorably as the appellant was entitled all phases of his claimed self-defense, that was presented by this record.
The motion for rehearing is therefore overruled.
Overruled.